       Case 4:19-cv-00044-BMM Document 68 Filed 11/15/19 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT FOR
                    THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                   )
COUNCIL, BOLD ALLIANCE,                    )
NATURAL RESOURCES DEFENSE                  )
COUNCIL, SIERRA CLUB, CENTER               )   Case 4:19-cv-00044-BMM
FOR BIOLOGICAL DIVERSITY, and              )
FRIENDS OF THE EARTH,                      )
                                           )
      Plaintiffs,                          )
                                           )
             v.                            )
                                           )
U.S. ARMY CORPS OF ENGINEERS               )   ORDER STIPULATION
And LIEUTENANT GENERAL TODD T. )               AND JOINT CASE
SEMONITE (in his official capacity as U.S. )   MANAGEMENT PLAN
Army Chief of Engineers and Commanding )
General of the U.S. Army Corps of          )
Engineers),                                )
                                           )
      Defendants,                          )
                                           )
             and                           )
                                           )
THE STATE OF MONTANA,                      )
TRANSCANADA KEYSTONE                       )
PIPELINE, LP, TC ENERGY                    )
CORPORATION, AMERICAN GAS                  )
ASSOCIATION, AMERICAN                      )
PETROLEUM INSTITUTE,                       )
ASSOCIATION OF OIL PIPE LINES,             )
INTERSTATE NATURAL GAS                     )
ASSOCIATION OF AMERICA, and                )
NATIONAL RURAL ELECTRIC                    )
COOPERATIVE ASSOCIATION                    )
                                           )
      Defendant-Intervenors.               )
        Case 4:19-cv-00044-BMM Document 68 Filed 11/15/19 Page 2 of 3



      On November 13, 2019, the parties filed a Stipulation and Joint Case

Management Plan. For good cause shown in that document, it is hereby ordered:

      1.     The briefing schedule entered on November 1, 2019 (ECF No. 56), is

modified as follows:

      Nov. 22, 2019- Plaintiffs file motion for summary judgment;

      Dec. 23, 2019- Federal Defendants and Defendant-Intervenor TC Energy file
                     cross-motions/responses;

      Dec. 30, 2019- Defendant-Intervenors Montana and Coalition file briefs in
                     support of Federal Defendants’/TC Energy’s cross-motions;

      Jan. 29, 2020- Plaintiffs file response/reply;

      Feb. 14, 2020- Federal Defendants file reply;

      Feb. 19, 2020- Defendant-Intervenors file replies.

      2.     The parties’ request the following expansion of the word limits set

forth in Local Rule 7.1(d) for the briefing set forth in Paragraph 8 is granted as

follows:

      Plaintiffs’ motion for summary judgment – 10,000 words

      Federal Defendants’ cross-motion/response – 10,000 words

      Following the submission of these briefs, the parties will propose word

limits for the remaining briefs, including the possibility that Plaintiffs would file a

single consolidated reply brief.
 Case 4:19-cv-00044-BMM Document 68 Filed 11/15/19 Page 3 of 3



Dated this 15th   day of November       , 2019




                                  The Honorable Brian M. Morris
